PER CURIAM.
This is an appeal by the City of Miami Beach from a final decree enjoining the City from enforcing its zoning ordinance which limits the use of the property of plaintiffs to single family purposes. The trial court found “ * * * there has been such substantial change in the character of the neighborhood and the type and character of activities in the area in which said land is located, and in the activities and character of the defendant municipality * * * ” that the continued enforcement of the single family zoning of said land was arbitrary, unreasonable, confiscatory, and violative of the constitutional rights of the plaintiff-appellees.
We hold that the evidence before the court was sufficient to substantiate the findings made by the trial judge and the decree is affirmed.
Affirmed.